Actions to recover damages for personal injuries resulting from a collision between automobEes at the intersection of two highways. Judgments and orders dismissing complaints reversed on the law, motions in so far as they seek to set aside the verdicts granted, and in so far as they seek to dismiss the complaints domed, and a new trial granted, with costs to appeEants to abide the event. There was a question of fact for the jury. Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.